Citation Nr: 0601906	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  01-091 62A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 20 percent disabling, on 
the basis of an extraschedular evaluation.

2.  Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling, on 
the basis of an extraschedular evaluation.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an effective date earlier than October 23, 
2000, for the grant of a 20 percent rating for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1968, and from November 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine.  In that decision, the RO 
(1) increased the assigned rating for a left ankle disability 
from 10 to 20 percent, effective October 23, 2000; (2) denied 
a claim for an increased rating for bilateral marked 
metatarsalgia with callosities and congenital heel deformity, 
left foot, continuing the existing 30 percent rating in 
effect; and (3) denied a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran perfected an appeal as to the rating assigned for 
the left ankle disability and the effective date of that 
assignment, and as to the denial regarding the bilateral 
marked metatarsalgia with callosities and congenital heel 
deformity, left foot, and the TDIU claim.

The Board notes that the veteran, through his representative, 
submitted a notice of disagreement (NOD) in August 2003 with 
respect to a June 2003 rating decision which determined that 
clear and unmistakable error existed in a May 23, 2001 rating 
decision which assigned a combined 40 percent evaluation for 
the veteran's disabilities, effective October 23, 2000; the 
June 2003 rating decision corrected the combined evaluation 
to 50 percent, effective October 23, 2000.  

In January 2004, the RO informed the veteran that his August 
2003 NOD could not be accepted, because the notice of 
disagreement did not identify the issue sought to be 
appealed.  In a facsimile sent to the RO and dated in 
February 2004, the representative stated he had incorrectly 
filed a notice of disagreement with respect to the June 2003 
rating decision, and he withdrew that NOD.  In an August 2004 
letter, the representative made reference to the August 2003 
NOD, and stated that a statement of the case had not been 
provided yet in response to that NOD.  He requested that the 
RO issue a statement of the case.  

As noted above, the veteran by way of his representative 
withdrew the notice of disagreement as to the June 2003 
rating decision.  Therefore, a statement of the case is not 
required at this time.

A May 2004 memorandum from the Office of the General Counsel 
of VA indicates that the veteran has appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

In January 2005, the veteran changed his residence to within 
the jurisdiction of the Albuquerque, New Mexico RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2004 decision, the Board denied the two rating 
claims (items 1 and 2 above) on a schedular basis, and 
remanded to the RO for further development, the issues of 
whether extraschedular evaluations are warranted with respect 
to the two claimed disabilities.  In that decision, the Board 
also remanded the TDIU issue to the RO and ordered that the 
RO refer that issue to the Director of Compensation and 
Pension for consideration of the claim on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  Also, with respect to the 
appealed claim for an earlier effective date for the 
increased rating-from 10 to 20 percent-assigned for the 
left ankle disability, the Board remanded that issue to the 
RO in order for the RO to provide notice of the information 
and evidence necessary to substantiate that claim. 

In the March 2004 remand, the Board ordered other development 
as well,  concluding with an order that the RO readjudicate 
the issues of (1) entitlement to an effective date earlier 
than October 23, 2000, for the grant of a 20 percent rating 
for left ankle disability; (2) entitlement to a TDIU; and (3) 
entitlement to extraschedular ratings pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for the 
veteran's service-connected left ankle disorder and bilateral 
foot disorder, in light of the additional evidence associated 
with the claims file.

Review of the record shows that subsequent to the March 2004 
Remand, the RO completed the development, except that the 
claims file does not show that the RO reviewed the record or 
furnished a supplemental statement of the case documenting 
readjudication of these issues.  This error in completion of 
Remand instructions may have been due to the contemporaneous 
procedural actions involving the appeal to the Court.

The Court has held that the RO's compliance with the Board's 
Remand instructions is neither optional nor discretionary. 
Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the case 
must be remanded to the RO for compliance with the March 2004 
Remand instructions.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

The RO should review the claims file and 
readjudicate the claims on appeal: (1) 
entitlement to an effective date earlier 
than October 23, 2000, for the grant of a 
20 percent rating for left ankle 
disability; (2) entitlement to a TDIU; 
and (3) entitlement to extraschedular 
ratings pursuant to the provisions of 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b), for 
the veteran's service-connected left 
ankle disorder and bilateral foot 
disorder.  If any such action does not 
resolve a claim, issue the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must include consideration of all 
relevant evidence received since the 
August 2003 supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


